DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's remarks filed 3/18/2021 have been fully considered but are moot because the arguments do not apply to the references or combination of references being used in the current rejection.
Further interpretation is set forth below in the action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 5, 11, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Ahn et al. (U.S. PG Pub. 2013/0014346 A1) [346].
Regarding Claim 1, Reference [346] discloses two spindles (35, 39), spaced apart from each other; two brackets (left and right brackets Fig. 9), respectively connected to a first side of the two spindles, wherein an installing direction of each of the brackets is perpendicular to an axial direction of each of the spindles; a gear set (32, 36), disposed at a second side opposite to the first side of the two spindles; and a torque part (33, 37), disposed on the two spindles and located between the brackets and the gear set, wherein each of the spindles comprises a mounting portion (right forks by the labels 35, 39 on Fig. 10) extending away from the torque part, and each of the brackets comprises a coupling portion (wings of brackets) connected to a contact surface of the mounting portion to connect the corresponding spindle and the bracket together, wherein each of the mounting portions comprises a plurality of through holes, each of the coupling portions comprises a plurality of columns (135), and the columns are respectively passed through the through holes and riveted to the corresponding mounting portion, and an installing direction of each of the columns is perpendicular to forced directions of the brackets, each of the brackets is adapted to rotate relative to the torque part with the corresponding spindle, and the gear set is configured to drive the two spindles rotating in opposite directions.
Regarding Claim 4, Reference [346] discloses wherein a first thickness of each of the coupling portions is not greater than a second thickness of each of the mounting portions.
Regarding Claim 5, Reference [346] discloses a first baffle plate (312) and a second baffle plate (316) sleeved over the spindles and clamping the gear set, the first baffle plate is located on a side of the gear set close to the torque part, and the second baffle plate is located on another side of the gear set opposite to the first baffle plate.
Regarding Claim 11, Reference [346] as interpreted above discloses two bodies; and at least one hinge module, disposed between the two bodies, and comprising: two spindles, spaced apart from each other; two brackets, respectively connected to a first side of the two spindles, wherein an installing direction of each of the brackets is perpendicular to an axial direction of each of the spindles, and the two bodies are respectively connected to the two brackets; a gear set, disposed at a second side opposite to the first side of the two spindles; a torque part, disposed on the two spindles and located between the brackets and the gear set, wherein each of the spindles comprises a mounting portion extending away from the torque part, and each of the brackets comprises a coupling portion connected to a contact surface of the mounting portion to connect the corresponding spindle and the bracket together, wherein each of the mounting portions comprises a plurality of through holes, each of the coupling portions comprises a plurality of columns, and the columns are respectively passed through the through holes and riveted to the corresponding mounting portion, and an installing direction of each of the columns is perpendicular to forced directions of the brackets, each of the brackets is adapted to rotate relative to the torque part with the corresponding spindle, and the gear set is configured to drive the two spindles rotating in opposite directions, so that the two bodies are unfolded relative to each other or closed relative to each other.
Regarding Claim 14, Reference [346] discloses wherein a first thickness of each of the coupling portions is not greater than a second thickness of each of the mounting portions.
Regarding Claim 15, Reference [346] discloses a first baffle plate and a second baffle plate sleeved over the spindles and clamping the gear set, the first baffle plate is located on a side of the gear set close to the torque part, and the second baffle plate is located on another side of the gear set opposite to the first baffle plate.
Claims 1, 4, 5, 11, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Ahn et al. (U.S. PG Pub. 2013/0152342 A1) [342].
Regarding Claim 1, Reference [342] discloses two spindles (38, 39), spaced apart from each other; two brackets (120, 220), respectively connected to a first side of the two spindles, wherein an installing direction of each of the brackets is perpendicular to an axial direction of each of the spindles; a gear set (31, 32), disposed at a second side opposite to the first side of the two spindles; and a torque part (cam tops of 31, 32), disposed on the two spindles and located between the brackets and the gear set, wherein each of the spindles comprises a mounting portion (right forks of 38, 39 on Fig. 5) extending away from the torque part, and each of the brackets comprises a coupling portion (wings of brackets) connected to a contact surface of the mounting portion to connect the corresponding spindle and the bracket together, wherein each of the mounting portions comprises a plurality of through holes, each of the coupling portions comprises a plurality of columns (columns protruding on 38, 39), and the columns are respectively passed through the through holes and riveted to the corresponding mounting portion, and an installing direction of each of the columns is perpendicular to forced directions of the brackets, each of the brackets is adapted to rotate relative to the torque part with the corresponding spindle, and the gear set is configured to drive the two spindles rotating in opposite directions.
Regarding Claim 4, Reference [342] discloses wherein a first thickness of each of the coupling portions is not greater than a second thickness of each of the mounting portions.
Regarding Claim 5, Reference [342] discloses a first baffle plate (35) and a second baffle plate (40) sleeved over the spindles and clamping the gear set, the first baffle plate is located on a side of the gear set close to the torque part, and the second baffle plate is located on another side of the gear set opposite to the first baffle plate.
Regarding Claim 11, Reference [342] as interpreted above discloses two bodies; and at least one hinge module, disposed between the two bodies, and comprising: two spindles, spaced apart from each other; two brackets, respectively connected to a first side of the two spindles, wherein an installing direction of each of the brackets is perpendicular to an axial direction of each of the spindles, and the two bodies are respectively connected to the two brackets; a gear set, disposed at a second side opposite to the first side of the two spindles; a torque part, disposed on the two spindles and located between the brackets and the gear set, wherein each of the spindles comprises a mounting portion extending away from the torque part, and each of the brackets comprises a coupling portion connected to a contact surface of the mounting portion to connect the corresponding spindle and the bracket together, wherein each of the mounting portions comprises a plurality of through holes, each of the coupling portions comprises a plurality of columns, and the columns are respectively passed through the through holes and riveted to the corresponding mounting portion, and an installing direction of each of the columns is perpendicular to forced directions of the brackets, each of the brackets is adapted to rotate relative to the torque part with the corresponding spindle, and the gear set is configured to drive the two spindles rotating in opposite directions, so that the two bodies are unfolded relative to each other or closed relative to each other.
Regarding Claim 14, Reference [342] discloses wherein a first thickness of each of the coupling portions is not greater than a second thickness of each of the mounting portions.
Regarding Claim 15, Reference [342] discloses a first baffle plate and a second baffle plate sleeved over the spindles and clamping the gear set, the first baffle plate is located on a side of the gear set close to the torque part, and the second baffle plate is located on another side of the gear set opposite to the first baffle plate.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7-10 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (U.S. PG Pub. 2013/0014346 A1) [346] in view of Wang et al. (U.S. PG Pub. 2011/0271486 A1) [486].
Regarding Claim 7, Reference [346] discloses the claimed invention, but does not explicitly disclose two idle gears.
Nevertheless, Reference [486] teaches two sets of gears.

Regarding Claim 8, the combination of references [346] / [486] as modified above discloses wherein the main gears and the idle gears are spur gears or helical gears.
Regarding Claim 9, the combination of references [346] / [486] as modified above discloses wherein the gear set comprises two main gears and an idle gear, the main gears are respectively fixedly sleeved over the spindles, the idle gear is meshed with the main gears, and an axial direction of the idle gears is perpendicular to axial directions of the main gears.
Regarding Claim 10, the combination of references [346] / [486] as modified above discloses wherein the main gears and the idle gear are helical gears.
Regarding Claim 17, the combination of references [346] / [486] as modified above discloses wherein the gear set comprises two main gears and two idle gears, the main gears are respectively fixedly sleeved over the spindles, the idle gears are meshed with each other and are respectively meshed with the corresponding main gears, and axial directions of the main gears are parallel to axial directions of the idle gears.
Regarding Claim 18, the combination of references [346] / [486] as modified above discloses wherein the main gears and the idle gears are spur gears or helical gears.
Regarding Claim 19, the combination of references [346] / [486] as modified above discloses wherein the gear set comprises two main gears and an idle gear, the main gears are respectively fixedly sleeved over the spindles, the idle gear is meshed with the main gears, and an axial direction of the idle gear is perpendicular to axial directions of the main gears.
Regarding Claim 20, the combination of references [346] / [486] as modified above discloses wherein the main gears and the idle gear are helical gears.
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (U.S. PG Pub. 2013/0014346 A1) [346] in view of Wang et al. (U.S. PG Pub. 2011/0271486 A1) [486] and further in view of Lin et al. (U.S. PG Pub. 2019/0204878 A1) [878].
Regarding Claim 6, the combination of references [346] / [486] as modified above discloses the claimed invention, but does not explicitly disclose a third baffle plate and a first and second stop block.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have had a third baffle plate, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Please note that in the instant application, page 6, paragraph [0030], line 1, applicant has not disclosed any criticality for the claimed limitations.
Further, Reference [342] / [486] does not explicitly disclose the stop blocks.
Reference [878] teaches stop blocks (A1, A2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the hinge assembly of Reference [346] / [486] with a baffle member having limiting portions as taught by Reference [878] in order to have predisposed positions of the hinge on an electronic device.
Regarding Claim 16, the combination of Reference [346] / [486] / [878] and reasoning as applied above discloses a third baffle plate, wherein the third baffle plate is sleeved over the spindles and comprises a first stop block and a second stop block, each of the spindles comprises a positioning block, when the two brackets are closed relative to each other, the positioning blocks respectively abut against the first stop block and the second stop block, and when the two brackets are unfolded relative to each other, the positioning block separates the first stop block and the second stop block.

Claims 7-10 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (U.S. PG Pub. 2013/0152342 A1) [342] in view of Wang et al. (U.S. PG Pub. 2011/0271486 A1) [486].
Regarding Claim 7, Reference [342] discloses the claimed invention, but does not explicitly disclose two idle gears.
Nevertheless, Reference [486] teaches two sets of gears.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the gear assembly of Reference [342] with the transmission assembly as taught by Reference [486] in order to have smooth rotation and preventing dust from entering gaps between the gears.
Regarding Claim 8, the combination of references [342] / [486] as modified above discloses wherein the main gears and the idle gears are spur gears or helical gears.
Regarding Claim 9, the combination of references [342] / [486] as modified above discloses wherein the gear set comprises two main gears and an idle gear, the main gears are respectively fixedly sleeved over the spindles, the idle gear is meshed with the main gears, and an axial direction of the idle gears is perpendicular to axial directions of the main gears.
Regarding Claim 10, the combination of references [342] / [486] as modified above discloses wherein the main gears and the idle gear are helical gears.
Regarding Claim 17, the combination of references [342] / [486] as modified above discloses wherein the gear set comprises two main gears and two idle gears, the main gears are respectively fixedly sleeved over the spindles, the idle gears are meshed with each other and are respectively meshed with the corresponding main gears, and axial directions of the main gears are parallel to axial directions of the idle gears.
Regarding Claim 18, the combination of references [342] / [486] as modified above discloses wherein the main gears and the idle gears are spur gears or helical gears.
Regarding Claim 19, the combination of references [342] / [486] as modified above discloses wherein the gear set comprises two main gears and an idle gear, the main gears are respectively fixedly sleeved over the spindles, the idle gear is meshed with the main gears, and an axial direction of the idle gear is perpendicular to axial directions of the main gears.
Regarding Claim 20, the combination of references [342] / [486] as modified above discloses wherein the main gears and the idle gear are helical gears.
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (U.S. PG Pub. 2013/0152342 A1) [342] in view of Wang et al. (U.S. PG Pub. 2011/0271486 A1) [486] and further in view of Lin et al. (U.S. PG Pub. 2019/0204878 A1) [878].
Regarding Claim 6, the combination of references [342] / [486] as modified above discloses the claimed invention, but does not explicitly disclose a third baffle plate and a first and second stop block.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have had a third baffle plate, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Please note that in the instant application, page 6, paragraph [0030], line 1, applicant has not disclosed any criticality for the claimed limitations.
Further, Reference [342] / [486] does not explicitly disclose the stop blocks.
Reference [878] teaches stop blocks (A1, A2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the hinge assembly of Reference [342] / [486] with a baffle member having limiting portions as taught by Reference [878] in order to have predisposed positions of the hinge on an electronic device.
Regarding Claim 16, the combination of Reference [342] / [486] / [878] and reasoning as applied above discloses a third baffle plate, wherein the third baffle plate is sleeved over the spindles and comprises a first stop block and a second stop block, each of the spindles comprises a positioning block, when the two brackets are closed relative to each other, the positioning blocks respectively abut against the first stop block and the second stop block, and when the two brackets are unfolded relative to each other, the positioning block separates the first stop block and the second stop block.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W SAN whose telephone number is (571)272-6531.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/JASON W SAN/Primary Examiner, Art Unit 3677